Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 21, 2015

The Court of Appeals hereby passes the following order:

A14A2232. IN RE: ESTATE OF ELAINE HIRSCH FARKAS.

      The probate court entered an order granting summary judgment to Lorie Van
Linden, the executrix of her deceased mother’s will, thereby rejecting the challenge
of Van Linden’s brother, Sam Farkas, Jr., to the validity of a codicil to the will.
Farkas then appealed to this Court. However, the Georgia Supreme Court has
appellate jurisdiction in all cases involving wills. See Ga. Const. of 1983, Art. VI,
Sec. VI, Para. III. The Supreme Court has defined such cases as those “in which the
will’s validity or meaning is in question.” In re: Estate of Gwendolyn H. Lott, 251
Ga. 461 (306 SE2d 920) (1983). Accordingly, we lack jurisdiction over this appeal,
which is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            01/21/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.